Citation Nr: 0936084	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 
1963 and from April 1965 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to a TDIU.

In December 2008, the case was remanded back to the RO, via 
the Appeals Management Center (AMC) for additional 
development of the record.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  He asserts that his service-
connected disabilities render him unable to maintain gainful 
employment.  

The Veteran's service-connected disabilities include 
posttraumatic stress disorder (PTSD) rated as 50 percent 
disabling, hearing loss rated as 30 percent disabling, 
tinnitus rated as 10 percent disabling, and a laceration scar 
of the scalp rated as noncompensable.  The combined rating is 
70 percent.  

The Veteran maintains that he retired on disability from the 
railroad after 31 years of employment because of anxiety 
problems.  At a VA examination in March 2004, the examiner 
opined that the Veteran had moderate to severe occupational 
impairment due to his PTSD; however, the examiner did not 
indicate that the Veteran was unable to work due to the PTSD.  

Although the Veteran was evidently able to work for 31 years 
prior to retirement on the railroad, it remained unclear as 
to whether the retirement was age-related, disability-
related, or a combination of both.  As such, the Board 
remanded the matter in December 2008 to have an examiner 
determine whether the Veteran was unemployable as a result of 
his service-connected disabilities.   

The Veteran was afforded separate audiological and 
psychiatric examinations in April 2009.  The audiologist 
opined that the Veteran's hearing loss and tinnitus alone 
would not render him unable to secure or follow a 
substantially gainful occupation.  The examiner indicated 
that the Veteran's hearing loss and tinnitus might limit the 
types of occupation he could hold, for example, the veteran 
may experience difficulty hearing sounds and understanding 
speech, especially in the presence of background noise, 
without visual cues.  

The psychiatric examination included an opinion that the 
Veteran's PTSD symptoms, (without consideration of other 
service-connected disabilities), were not such that they 
would interfere with his ability to maintain gainful 
employment.  The examiner based that opinion on the Veteran's 
long history of successful employment and the conditions 
noted in his medical record.  

Notwithstanding the above opinions, no examiner has 
considered whether the Veteran's service-connected 
disabilities in combination, render him unemployable.  Thus, 
the RO is not in compliance with the December 2008 remand.  
Importantly, a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the 
terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Given the level of psychiatric disability, as well 
as the level of audiological disability, the feasibility of 
whether the two in combination could rise to an overall 
disability picture that would render the Veteran unable to 
secure or maintain gainful employment must be considered.  

In light of the foregoing, the April 2009 medical opinions 
carry no probative value, and the Veteran must be reexamined.  
In this regard, the Veteran's representative pointed out in 
the August 2009 Written Brief Presentation, that the most 
recent psychiatric examination in April 2009 report was 
contrary to the Veteran's previously established mental 
health history and that the examination report consisted 
mainly of one word answers to questions that begged more 
detail.  Finally, the Veteran's representative pointed out 
that the April 2009 examination report stood in stark 
contrast to prior examinations.  These inconsistencies should 
be addressed in a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all pertinent VA and/or private 
treatment and/or employment records 
relevant to the TDIU claim on appeal.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's service-connected PTSD, hearing 
loss and tinnitus in combination, but 
without consideration of his numerous non-
service-connected disabilities and age, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner must be provided with the claims 
file for review in conjunction with the 
examination.  In providing his or her 
opinion on the matter of employability, 
the examiner should consider, in 
particular, the Veteran's statements, the 
previous VA examination reports, the 
September 2009 Written Brief Presentation, 
and any additional pertinent evidence 
added to the file pursuant to this remand.  
A complete rationale should accompany all 
opinions.

3.  Then, readjudicate the Veteran's claim 
for entitlement to a TDIU.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




